Case 2:20-cv-00400-SPC-MRM Document 1 Filed 06/04/20 Page 1 of 10 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA

                                   CASE NO.: 2:20-cv-400


  JOHN A. SCHULTZ III,

         Plaintiff,

  v.

  WILSON LIGHTING OF NAPLES, INC.,
  ROBERT WILSON III, and BRIAN WILSON,

        Defendants.
  ________________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, JOHN A. SCHULTZ III (“Plaintiff”), brings this action against

  Defendants WILSON LIGHTING OF NAPLES, INC. ( “Defendant WLNI”) and

  ROBERT WILSON III (“Defendant R. Wilson”) and BRIAN WILSON (“Defendant B.

  Wilson”) (collectively, the “Defendants”) for unpaid overtime compensation, liquidated

  damages, attorneys’ fees and costs, and other relief under the Fair Labor Standards Act,

  as amended, 29 U.S.C. § 201 et seq. (the “FLSA”), as well as for breach of contract.

         1.      Plaintiff is currently a resident of Collier County, Florida, is over the age

  of 18 and otherwise sui juris.

         2.      Defendant WLNI is a Florida Corporation authorized to do business, and

  does operate and conduct business, in Collier County, Florida.
Case 2:20-cv-00400-SPC-MRM Document 1 Filed 06/04/20 Page 2 of 10 PageID 2




         3.        Defendant R. Wilson and Defendant B. Wilson were and are now the

  owners, directors, and/or managers of Defendant WLNI, and are residents of Collier

  County, Florida.

         4.        Jurisdiction is conferred on this Court by 28 U.S.C. § 1331, 29 U.S.C. §

  216(b), and supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28

  U.S.C. § 1367.

         5.        Venue in this District is proper because the causes of action upon which

  this action is based accrued in Collier County, Florida, Defendant WLNI maintains its

  principal place of business in this judicial district, within the meaning of 28 U.S.C. §

  1391(c), and Defendants R. Wilson and B. Wilson are residents of Collier County,

  Florida.

         6.        Defendant WLNI is and, at all times material to this Complaint, was

  engaged in interstate commerce. At all times material to this Complaint, Defendant

  WLNI operated as an organization which sells and/or markets its services to

  customers/clients from throughout the United States and also provides its services across

  the state lines of other states, and Defendant WLNI obtains and solicits funds from non-

  Florida sources, accepts funds from non-Florida sources, uses telephonic transmissions

  going over state lines to do its business, transmits funds outside the State of Florida, and

  otherwise regularly engages in interstate commerce, particularly with respect to its

  employees. Upon information and belief, the annual gross revenue of Defendant WLNI

  was at all times material hereto in excess of $500,000 per annum.



                                               2
Case 2:20-cv-00400-SPC-MRM Document 1 Filed 06/04/20 Page 3 of 10 PageID 3




         7.     At all times material, Defendant WLNI was an enterprise engaged in

  interstate commerce as defined by § 3(r) and 3 (s) of the FLSA, 29 U.S.C. §§203(r) and

  203 (s). Additionally, Plaintiff was individually engaged in interstate commerce during

  his employment with Defendant WLNI.

         8.     At all times material hereto, Defendant R. Wilson managed and/or

  operated Defendant WLNI, and regularly exercised the authority to hire and fire

  employees, determined the work schedules of employees, set the rate of pay for

  employees, and/or controlled the finances and operations of Defendant WLNI. By virtue

  of such control and authority, Defendant R. Wilson is an employer of Plaintiff as such

  term is defined by the FLSA, 29 U.S.C. § 203(d).

         9.     At all times material hereto, Defendant B. Wilson managed and/or

  operated Defendant WLNI, and regularly exercised the authority to hire and fire

  employees, determined the work schedules of employees, set the rate of pay for

  employees, and/or controlled the finances and operations of Defendant WLNI. By virtue

  of such control and authority, Defendant B. Wilson is an employer of Plaintiff as such

  term is defined by the FLSA, 29 U.S.C. § 203(d).

         10.    During Plaintiff’s employment with Defendants, Plaintiff held the position

  of design studio project manager at Defendants’ Naples store located at 2465 Trade

  Center Way, Naples, Florida 34109, in Collier County, Florida.

         11.    At the beginning of his employment with Defendants, Plaintiff entered

  into an Employment Agreement with Defendant WLNI on November 13, 2017. A true

  and correct copy of the Employment Agreement is attached hereto as Exhibit A.

                                             3
Case 2:20-cv-00400-SPC-MRM Document 1 Filed 06/04/20 Page 4 of 10 PageID 4




         12.     Pursuant to the Employment Agreement, Defendant WLNI was to pay

  Plaintiff an hourly rate of no less than $20.00.

         13.     Plaintiff’s Employment Agreement could not be modified or changed

  orally, and any modifications or changes that Defendant WLNI wanted to make to the

  Employment Agreement would require a written agreement to such a change or

  modification signed by Plaintiff.

         14.     From November 13, 2017, through approximately March 24, 2018,

  Defendants classified Plaintiff as an hourly, non-exempt employee.

         15.     On or about March 25, 2018, Defendants unilaterally reclassified Plaintiff

  as a salaried-exempt employee despite there being no changes to his position or duties.

         16.     As a result of the reclassification, Plaintiff began making less than his

  contractually required hourly rate of $20.00.

         17.     At all times material hereto, Plaintiff worked, on average, well in excess

  of forty (40) hours per week for Defendants.

         18.     At all times material hereto, Plaintiff was performing his duties for the

  benefit of and on behalf of Defendants.

         19.     At all times relevant to this action, Defendants were aware of, but failed to

  comply with, 29 U.S.C. §§201-209, because Defendants willfully and deliberately failed

  to pay Plaintiff overtime pay for hours worked in excess of 40 in any work week.

         20.     As a result of Defendants’ actions described above, Plaintiff was not paid

  one and one-half times his regular rate of pay for each hour worked in excess of forty

  hours per work week during many work weeks.

                                                  4
Case 2:20-cv-00400-SPC-MRM Document 1 Filed 06/04/20 Page 5 of 10 PageID 5




         21.    Plaintiff regularly worked overtime hours.

         22.    The records, if any, concerning the number of hours worked and amounts

  paid to Plaintiff should be in the possession and custody of Defendants, however, on

  information and belief, Defendants did not maintain any time records of hours worked by

  Plaintiff between March 25, 2018, and January 3, 2020.

         23.    Plaintiff’s Employment Agreement required that Defendant WLNI

  provide Plaintiff written notice of termination, with a minimum of two weeks’ written

  notice if Defendant WLNI were to terminate Plaintiff’s employment without cause.

         24.    On or about January 3, 2020, Defendants verbally notified Plaintiff that

  his employment was being terminated.

         25.    Defendants’ termination of Plaintiff’s employment was without cause.

                                   COUNT I
                FLSA – RECOVERY OF OVERTIME COMPENSATION
                             (As to All Defendants)

         26.    Plaintiff reincorporates and re-adopts all allegations contained within

  Paragraphs 1-10, and 14-22 above.

         27.    The FLSA requires that employers pay employees time and one-half their

  regular rate of pay for all hours worked in excess of 40 in each work week, unless the

  employer can establish an exemption applies.

         28.    Plaintiff was entitled to be paid time and one-half his regular rate of pay

  for each hour worked in excess of forty (40) per work week during the relevant time

  period, because he was a non-exempt employee under the FLSA.



                                             5
Case 2:20-cv-00400-SPC-MRM Document 1 Filed 06/04/20 Page 6 of 10 PageID 6




         29.     During the relevant time period, Plaintiff regularly worked well in excess

  of forty (40) hours per week without receiving overtime compensation.

         30.     As a result of Defendants' intentional, willful, and unlawful acts in

  refusing to pay Plaintiff time and one-half his regular rate of pay for each hour worked in

  excess of forty in work weeks during the relevant time period, Plaintiff suffered damages

  and has been compelled to incur reasonable attorneys’ fees and costs.

         31.     As a result of Defendants’ willful violation of the FLSA, Plaintiff is

  entitled to liquidated damages in an amount equal to his unpaid overtime wages.

         WHEREFORE, Plaintiff demands judgment against Defendants Wilson Lighting

  of Naples, Inc. Robert Wilson III and Brian Wilson, jointly and severally, for the

  payment of compensation for all unpaid overtime hours worked for which Defendants did

  not properly compensate him, liquidated damages, reasonable attorneys’ fees and costs

  incurred in this action, and any and all further relief that this Court determines to be just

  and appropriate.

                                         COUNT II
                                 BREACH OF CONTRACT
                                  (As to Defendant WLNI)

         32.     Plaintiff reincorporates and re-adopts all allegations contained within

  Paragraphs 1-5 and 10-13, and 15-17 above.

         33.     On or about November 13, 2017, Plaintiff entered into an Employment

  Agreement with Defendant, a true and correct copy of which is attached hereto as Exhibit

  A.



                                               6
Case 2:20-cv-00400-SPC-MRM Document 1 Filed 06/04/20 Page 7 of 10 PageID 7




         34.     Pursuant to Section 2 of the Employment Agreement, Defendant WLNI

  “shall pay Employee a bi-weekly salary in the amount of $20.00 per hour, or such greater

  amount as determined by the officers and general manager of the Company, in their sole

  discretion.”

         35.     Pursuant to Section 18 of the Employment Agreement, “[t]his Agreement

  may not be modified, amended, waived, extended, changed, discharged or terminated

  orally or by any act of failure to act on the part of the Employee or the Company, but

  only by an agreement in writing signed by the party against whom enforcement of any

  modification, amendment, waiver, extension, change, discharge or termination is sought.”

         36.     On or about March 25, 2018, Defendant WLNI unilaterally changed

  Plaintiff’s compensation from $20.00 per hour, to an annual salary of approximately

  $41,600.00.

         37.     Plaintiff’s annual salary remained approximately $41,600.00 from March

  25, 2018, until May 24, 2019, a period spanning sixty-one (61) weeks.

         38.     During the sixty-one week period between March 25, 2018, and May 24,

  2019, Plaintiff worked approximately fifty hours per week, resulting in an hourly rate of

  $16.00.

         39.     Pursuant to the Employment Agreement, Plaintiff should have been paid a

  minimum hourly rate of no less than $20.00 at all times during his employment with

  Defendant WLNI.

         40.     By only paying Plaintiff $16.00 per hour between March 25, 2018, and

  May 24, 2019, Defendant WLNI breached the Employment Agreement.

                                             7
Case 2:20-cv-00400-SPC-MRM Document 1 Filed 06/04/20 Page 8 of 10 PageID 8




         41.     As a result of Defendant WLNI’s breach of the Employment Agreement.

  Plaintiff has suffered damages and has been compelled to incur reasonable attorneys’ fees

  and costs.

         42.     Plaintiff is entitled to his costs and reasonable attorneys’ fees pursuant to

  Fla. Sta. §448.08.

         WHEREFORE, Plaintiff demands judgment against Defendant WLNI for the

  difference between his contracted hourly rate and his actual hourly rate over the sixty-one

  (61) week period between March 25, 2018, and May 24, 2019, reasonable attorneys’ fees

  and costs incurred in this action , and any and all further relief that this Court determines

  to be just and appropriate.

                                          COUNT III
                                  BREACH OF CONTRACT
                                   (As to Defendant WLNI)

         43.     Plaintiff reincorporates and re-adopts all allegations contained within

  Paragraphs 1-5, 10-13, and 23-25 above.

         44.     Pursuant to Section 10 of the Employment Agreement, “[a]ny termination

  of [Plaintiff’s] employment by [Defendant WLNI] pursuant to this Agreement shall be

  communicated by written Notice of Termination to the other party hereto.”

         45.     Pursuant to Section 7 of the Employment Agreement, Defendant WLNI

  “may terminate Employee’s employment under this Agreement, without cause, by

  providing [Plaintiff] with two weeks written notice. Unless a later date is specified in the

  notice or is subsequently agreed to in writing by the Company and the Employee,

  Employee will cease to be an Employee of the Company at the end of the fourteenth

                                               8
Case 2:20-cv-00400-SPC-MRM Document 1 Filed 06/04/20 Page 9 of 10 PageID 9




  (14th) day after such notice is provided, and he or she will not receive or accrue any

  benefits of employment after such termination of employment.”

           46.   On January 3, 2020, Defendant B. Wilson notified Plaintiff verbally that

  his employment was terminated effective immediately. At no point did any of the

  Defendants ever provide Plaintiff with any kind of written notice of termination.

           47.   At no point did any of the Defendants provide Plaintiff with any reason for

  the termination that would constitute “cause” pursuant to Section 8 of the Employment

  Agreement.

           48.   Defendant WLNI’s termination of Plaintiff’s employment was without

  cause.

           49.   Pursuant to the Employment Agreement, Plaintiff is entitled to his regular

  pay for the two-week termination notice period that was required by the Employment

  Agreement.

           50.   By failing to provide the required two weeks’ notice, Defendant WLNI

  breached the Employment Agreement.

           51.   As a result of Defendant WLNI’s breach of the Employment Agreement.

  Plaintiff has suffered damages and has been compelled to incur reasonable attorneys’ fees

  and costs.

           52.   Plaintiff is entitled to his costs and reasonable attorneys’ fees pursuant to

  Fla. Sta. §448.08.

           WHEREFORE, Plaintiff demands judgment against Defendant WLNI for the two

  weeks of wages covering the notice period for which Defendant WLNI did not properly

                                               9
Case 2:20-cv-00400-SPC-MRM Document 1 Filed 06/04/20 Page 10 of 10 PageID 10




   compensate him, reasonable attorneys’ fees and costs incurred in this action, and any and

   all further relief that this Court determines to be just and appropriate.

                                  DEMAND FOR JURY TRIAL

          53.     Plaintiff demands a trial by jury on all issues so triable.



          Respectfully submitted this 4th day of June, 2020.

                                                  Kevin D. Smith, Esq.
                                                  Florida Bar No. 0528137
                                                  kevin@kdsmithlaw.com
                                                  Law Offices of Kevin D. Smith, P.A.
                                                  6099 STIRLING ROAD, SUITE 101
                                                  Davie, FL 33314
                                                  Tel.: (954) 797-9626
                                                  Fax.: (954) 239-3956
                                                  Attorneys for Plaintiff

                                                  .s/ Kevin D. Smith
                                                  Kevin D. Smith




                                                 10
